DETAILED ACTION
Response to Amendments
The amendment filed on 10/25/2021 has been entered.  
Claims 21-29 remain pending in the application. 

Information Disclosure Statement
Regarding the IDS submitted on 10/26/2021, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Priority
The amended claims have been given a priority date of 7/5/2018 (filing date of parent application 16/027,985) since support for the amended subject matter is only supported in that application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 21-29 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by USPGP# 20100301095 of Shelton, IV et al. (henceforth Shelton).
Regarding claim 21, Shelton teaches a surgical instrument (Shelton: 10), comprising: 
a housing (Shelton: 6) comprising a motor (Shelton: 65); 
an elongate shaft (Shelton: 8); 
an end-effector (Shelton: 12), comprising: 
a first jaw (Shelton: 22); 
a second jaw (Shelton: top surface 24, 27, 25) movable relative to said first jaw (Shelton: para 0072); 
an anvil (Shelton: bottom surface of 24); and 
a staple cartridge (Shelton: 34), comprising: 
a plurality of staples (Shelton: 380); 
a plurality of driver elements (Shelton: 382); and 
Shelton: 33) configured to eject said staples toward said anvil (Shelton: para 0058), wherein said sled is movable between a proximal unfired position (Shelton: para 0058) and a distal fired position through a firing stroke (Shelton: para 0058); 
a cutting member (Shelton: 32), wherein said cutting member is configured to be advanced distally into said sled by said motor (Shelton: para 0058-0063); and 
a control circuit (Shelton: 300) configured to: 
detect the location of said cutting member (Shelton: para 0165); 
monitor a parameter indicative of a load (Shelton: “current”) experienced by said cutting member (Shelton: para 0132, figs. 52-53); 
determine a threshold value (Shelton: step 759 in fig. 52, see also para 0132-0134) of the parameter based on a portion of said firing stroke (Shelton: step 758 in fig. 52) , see also para 0132-0134) and 
adjust operation of said motor if the monitored parameter exceeds the determined threshold value (Shelton: step 766, 768 in fig. 53 and step 762 in fig. 52, see also para 0132-0134).
Regarding claim 22, as shown in claim 21, Shelton teaches wherein the parameter indicative of a load experienced by said cutting member comprises current through said motor (Shelton: para 0132-0134).
Regarding claim 23, as shown in claim 22, Shelton teaches wherein adjusting operation of said motor comprises stopping said motor (Shelton: step 766, 768 in fig. 53 and step 762 in fig. 52, see also para 0132-0134).

Regarding claim 24, Shelton teaches a surgical instrument (Shelton: 10), comprising: 
a housing (Shelton: 6) comprising a motor (Shelton: 65); 
a shaft (Shelton: 8); 
an end-effector (Shelton: 12), comprising: 
a first jaw (Shelton: 22); 
Shelton: top surface 24, 27, 25) movable relative to said first jaw (Shelton: para 0072); 
an anvil (Shelton: bottom surface of 24); and 
a staple cartridge (Shelton: 34), comprising: 
a plurality of staples (Shelton: 380); 
a plurality of driver elements (Shelton: 382); and 
a sled (Shelton: 33) configured to eject said staples toward said anvil (Shelton: para 0058), wherein said sled is movable between a proximal unfired position (Shelton: para 0058) and a distal fired position through a firing stroke(Shelton: para 0058); and 
a cutting member (Shelton; 32), wherein said cutting member is configured to be advanced distally into said sled by said motor (Shelton: para 0058-0063); and 
a control circuit (Shelton: 300) configured to: 
detect the position of said cutting member (Shelton: para 0165); 
operate said motor to advance said cutting member into said sled (Shelton: para 0058-0063); 
determine a threshold value (Shelton: step 759 in fig. 52, see also para 0132-0134) of interaction load to be experienced by said cutting member based on a portion of said firing stroke (Shelton: step 758 in fig. 52) , see also para 0132-0134); 
measure an actual interaction load (Shelton: para 0132-0134) experienced by said cutting member between said sled and said cutting member (Shelton: para 0132-0134); 
compare said actual interaction load and said determined threshold value (Shelton: step 759 in fig. 52, see also para 0132-0134); 
adjust a motor control program of said motor according to the comparison of said actual interaction load and said threshold value (Shelton: step 766, 768 in fig. 53 and step 762 in fig. 52, see also para 0132-0134).
Regarding claim 25, as shown in claim 24, Shelton teaches wherein said control circuit is further configured to monitor current flow through said motor (Shelton: para 0132-0134).
Regarding claim 26, as shown in claim 25, Shelton teaches wherein adjusting the motor control program comprises stopping said motor (Shelton: step 766, 768 in fig. 53 and step 762 in fig. 52, see also para 0132-0134).

Regarding claim 27, Shelton teaches a surgical stapling assembly (Shelton: 10), comprising: 
a motor (Shelton: 65); 
a shaft (Shelton: 8); 
an end-effector (Shelton: 12) attached to said shaft, wherein said end effector comprises: 
a first jaw (Shelton: 22); 
a second jaw (Shelton: top surface 24, 27, 25) movable relative to said first jaw (Shelton: para 0072); 
an anvil (Shelton: bottom surface of 24); and 
a staple cartridge (Shelton: 34), comprising: 
a plurality of staples (Shelton: 380) removably stored within said staple cartridge; and 
a sled (Shelton: 33) configured to eject said staples toward said anvil (Shelton: para 0058), wherein said sled is movable between a proximal unfired position (Shelton: para 0058) and a distal fired position during a firing stroke (Shelton: para 0058); and 
a cutting member (Shelton: 32), wherein said cutting member is configured to be advanced distally into said sled by said motor (Shelton: para 0058-0063); and 
a control circuit (Shelton: 300) configured to: 
detect the position of said cutting member (Shelton: para 0165); 
operate said motor to advance said cutting member into said sled (Shelton: para 0058-0063). 
determine a threshold value (Shelton: step 759 in fig. 52, see also para 0132-0134) of interaction load to be experienced by said cutting member based on a portion of said firing stroke (Shelton: step 758 in fig. 52) , see also para 0132-0134); 
Shelton: para 0132-0134); 
compare said actual interaction load and said determined threshold value (Shelton: step 759 in fig. 52, see also para 0132-0134); 
adjust a motor control program of said motor according to the comparison of said actual interaction load and said threshold value (Shelton: step 766, 768 in fig. 53 and step 762 in fig. 52, see also para 0132-0134).

Regarding claim 28, as shown in claim 27, Shelton teaches wherein said control circuit is further configured to monitor current flow through said motor (Shelton: para 0132-0134).
Regarding claim 29, as shown in claim 28, Shelton teaches wherein adjusting the motor control program comprises stopping said motor (Shelton: step 766, 768 in fig. 53 and step 762 in fig. 52, see also para 0132-0134).
Response to Arguments
Applicant’s arguments filed on 10/25/2021 have been fully considered:
Applicant's arguments with respect to claims 21, 24 and 27 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure.
USPGP# 2010/0270355 of Whitman et al. also teaches monitoring current through the motor of a stapler during firing and adjusting motor after the current exceeds a threshold value based on a portion of a firing stroke (see figs. 1-7).  Therefore the claims as recited can also be rejected using USPGP 20060278680 of Viola (as primary reference) in view of Whitman.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731